DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6,8,9,11,13-20,23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claims 1 & 9, the added limitation of “a reinforcing material covering an outer surface of the saddle tree core and enclosing each of the at least two accessory engagement members within an interior of the composite saddle tree”, is not supported in the original specification. Para. 0025 of the specification seems to indicate that, during manufacturing of the saddle tree, the core is covered by the reinforcing material as known in the art. The reinforcing material may be “one or more plies of fiber- reinforced plastic, and such fibers may be one or more of carbon fiber, fiberglass, or aramid fiber”. As best understood based on the specification, the tree with the reinforcing material are manufacture and there are depressions in the tree where the accessory engagement members are placed. Given this, it is not supported in the specification how the reinforcing material is to “enclose” the accessory engagement members when the accessory engagement members are separate elements and not part of the tree? 
In addition, para. 0025 specifically states “The composite saddle tree 100 is further comprised of a reinforcing material 414 covering an outer surface 402a of the saddle tree core 102” with no indication that the accessory engagement members are also being covered with the reinforcing material.
 Furthermore, there is no explanation in the specification that the accessory engagement members are placed in the depression of the tree and then the reinforcing material covers the tree and the accessory engagement members. It would not even be possible for the accessory engagement members to be cover by the reinforcing material because, as best understood, the accessory engagement members can be placed in the depressions as needed, thus, if the reinforcing material is to cover the accessory engagement members, then how can the user place the accessory engagement members if he/she wishes to have more than one? 
Lastly, based on the definition of “enclose”, enclose means to close in on all sides (www.dictionary.com), thus, from the figures and the specification, it does not appear that the reinforcing material encloses the engagement members 112 or 212. Without an explanation in the specification, the drawings do not indicate such “enclosing”. 
Thus, it is concluded that the added limitation is not supported in the original disclosure and is considered a new matter issue. All other claims depending on claims 1 & 9 are also rejected the same.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6,8,9,11,13-20,23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
For claims 1 & 9, the limitation of “a reinforcing material covering an outer surface of the saddle tree core and enclosing each of the at least two accessory engagement members within an interior of the composite saddle tree” (emphasis on the underlined) was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
According to the description in the specification, the reinforcing material covers the outer surface of the tree core as shown at least in fig. 5 and explained throughout the specification. Nowhere does it explain that the reinforcing material covers each of the at least two accessory engagement members because it appears that the accessory engagement members are separate pieces such as refs. 112, 212 in figs. 1 & 3 that are not one piece integrated with the tree core for the reinforcing material to cover both a surface of the tree core and engagement members. 
In addition, the claimed limitation states that there is one or “a” reinforcing material covering both the tree core and engagement members, which the specification does not explain how this is possible to cover both tree core and engagement members when the engagement members are separate pieces that are placed in the depressions of the tree core?
Furthermore, based on the definition of “enclose”, enclose means to close in on all sides (www.dictionary.com), thus, from the figures and the specification, it does not appear that the reinforcing material encloses the engagement members 112 or 212. Without an explanation in the specification, the drawings do not indicate such “enclosing”. 
All other claims depending on claims 1 & 9 are also rejected the same.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5,8,9,11,14-18,23 are rejected under 35 U.S.C. 103 as being unpatentable over Goblet (FR 2792305 A1; the machine translation attached in the previous Office action will be referred to herein) in view of McClellan (US 20150210531 A1), Graham (AU 776390 B2) and Kahlbetzer (US 20160159637 A1).

For claim 1, Goblet teaches a composite saddle tree (translation: “According to one embodiment, the materials of the one-piece part are chosen from the group comprising polyamide fibers in plies, composite materials in plies such as materials comprising a matrix, for example metallic or polymeric, and reinforcing fibers, for example glass or carbon fibers, or the like”) comprising: 
a saddle tree core (2,13) comprised of a first polymer material (translation: “According to one embodiment, the materials of the one-piece part are chosen from the group comprising polyamide fibers in plies, composite materials in plies such as materials comprising a matrix, for example metallic or polymeric, and reinforcing fibers, for example glass or carbon fibers, or the like”), the saddle tree core defining a pommel, a cantle, a seat, and a bar (as shown in the figures, self-explanatory), wherein the saddle tree core further comprises at least two depressions (22,2A,22B,22C,27,31), wherein: 
a first of the at least two depressions defining a first shape (22,22B as shown in figs. 3-4) and positioned in the bar where it partially surrounds an end of the pommel (as shown in fig. 4, refs. 22,22B partially surround an end of the pommel near ref. 14,17); and 
a second of the at least two depressions defining a second shape different from the first shape (31,27 as shown in fig. 9, refs. 31,27 have different shape than refs. 22,22b) and positioned in the bar where it partially surrounds an end of the cantle; 
at least two accessory engagement members (any two of the members that goes inside the depression such as refs. 3,24,25,26,28,29,30) disposed in the at least two depressions, wherein: 
a first (3,24) of the at least two accessory engagement members is positioned within the first depression of the saddle tree core, and a second (29,30) of the at least two accessory engagement members is positioned within the second depression of the saddle tree core; and 
a reinforcing material (translation: “According to one possible embodiment, the monobloc piece 13 also incorporates stiffening elements, such as a wire structure, a sheet, a metal network or the like, intended to constitute a reinforcing reinforcement for this monobloc piece.”) covering an outer surface of the saddle tree core, the reinforcing material comprising one or more of fiberglass, aramid fiber, and carbon fiber.  
Since applicant failed to explain how the reinforcing material enclosing each of the at least two accessory engagement members within an interior of the composite saddle tree per the 112 rejection above, as best understood, the examiner is assuming “enclosing” to mean partially surrounding or enclosing because, as explained in the specification, the core is the element that is being enclosed by the reinforcing material, and the core has depressions to house the accessory engagement members, thus, the side of the accessory engagement member that is on top the depression is being enclosed by the reinforcing material that is covering the outer surface of the core.  Thus, based on this, since Goblet reinforcing material encloses the core and the core has depressions, the accessory engagement members of Goblet are also enclosed on the sides that the accessory engagement members touch the depressions. 
However, if applicant disagrees with the examiner’s interpretation of “enclosing”, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reinforcing material of Goblet enclosing each of the at least two accessory engagement members in order to further reinforce the engagement members for strength and durability.
Goblet is silent about the each of the at least two accessory engagement members comprised of a second polymer material that is denser than the first polymer material; the reinforcing material comprising one or more of fiberglass, aramid fiber, and carbon fiber.
McClellan teaches a composite saddle tree made out of rigid foam (para. 0030). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first polymer material of the tree of Goblet be made out of a rigid foam as taught by McClellan, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (foam material is notoriously well-known in the art to be used for saddle tree).  In re Leshin, 125 USPQ 416.	
Graham teaches a saddle tree comprising engagement members (22,25,27,30) that is made out of metal, which is conventional. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the engagement members of Goblet out of metal as taught by Graham, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (metal is notoriously well-known in the art to be used for engagement members to attach accessories to the saddle tree).  In re Leshin, 125 USPQ 416.
Kahlbetzer teaches a saddle tree comprising a reinforcing material is one or more of carbon fibers being contained in a matrix of one or more of epoxy, vinyl ester, or polyester (para. 0006-0008,0013,0015).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reinforcing material of Goblet be contained in a matrix of one or more of epoxy, vinyl ester, or polyester as taught by Kahlbetzer in order to make the material stronger or maximize strength and to provide high stability (as taught by Kahlbetzer).  
The combination of Goblet as modified by McClellan, Graham, and Kahlbetzer would result in the second material (metal teaching from Graham) being denser than the first material (rigid foam teaching from McClellan).  	
For claim 2, Goblet as modified by McClellan, Graham, and Kahlbetzer teaches the composite saddle tree of claim 1, and further teaches wherein the first polymer material is rigid foam (McClellan teaches rigid foam as stated above).  
For claim 3, Goblet as modified by McClellan, Graham, and Kahlbetzer teaches the composite saddle tree of claim 2, but is silent about wherein the second polymer material is one or more of thermosetting polymer, or thermoplastic polymer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second polymer material of Goblet as modified by McClellan, Graham, and Kahlbetzer be one or more of thermosetting polymer, or thermoplastic polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (thermosetting and thermoplastic polymers are known material in the art).  In re Leshin, 125 USPQ 416. 
For claim 4, Goblet as modified by McClellan, Graham, and Kahlbetzer teaches the composite saddle tree of claim 1, and further teaches wherein the reinforcing material covers the outer surface of the saddle tree core such that a first portion of the reinforcing material forms a proximate layer in direct contact with the outer surface (the reinforcement of Goblet as stated in the above), and a second portion of the reinforcing material forms an outer layer in direct contact with the proximate layer (the other reinforcement such as panels 4 and quarters 10 that cover the tree and engagement members as shown in fig. 18 of Goblet).  
For claim 5, Goblet as modified by McClellan, Graham, and Kahlbetzer teaches the composite saddle tree of claim 4, and further teaches wherein the reinforcing material further comprises at least one additional portion (can be any portion such as panels 4 and quarters 10 of Goblet), the at least one additional portion forming at least one partial layer in direct contact with the outer layer.  
For claim 8, Goblet as modified by McClellan, Graham, and Kahlbetzer teaches the composite saddle tree of claim 1, but is silent about wherein the reinforcing material is contained in a matrix of one or more of epoxy, vinyl ester, or polyester.  
In addition to the above, Kahlbetzer teaches a saddle tree comprising a reinforcing material is one or more of carbon fibers being contained in a matrix of one or more of epoxy, vinyl ester, or polyester (para. 0006-0008,0013,0015).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reinforcing material of Goblet as modified by McClellan, Graham, and Kahlbetzer be contained in a matrix of one or more of epoxy, vinyl ester, or polyester as further taught by Kahlbetzer in order to make the material stronger or maximize strength and to provide high stability (as taught by Kahlbetzer).  
For claim 9, the limitations have been explained in the above, thus, please see above teaching of Goblet as modified by McClellan, Graham, and Kahlbetzer for claim 1. 
For claim 11, Goblet as modified by McClellan, Graham, and Kahlbetzer teaches the composite saddle tree of claim 9, and further teaches wherein the bar further comprises a first end (fig. 3 of Goblet, end where ref. 3 is located inside the depression 22) and a second end (fig. 3 of Goblet, can be the end where ref. 22C or 27 is located), the at least one depression is disposed at the first end and/or the second end of the bar, the pommel is disposed at the first end of the bar, and the cantle is disposed at the second end of the bar (fig. 3 of Goblet).  
For claim 14, the limitation has been explained in the above, thus, please see above teaching of Goblet as modified by McClellan, Graham, and Kahlbetzer for claim 2. 
For claim 15, the limitation has been explained in the above, thus, please see above teaching of Goblet as modified by McClellan, Graham, and Kahlbetzer for claim 3. 
For claim 16, the limitation has been explained in the above, thus, please see above teaching of Goblet as modified by McClellan, Graham, and Kahlbetzer for claim 8. 
For claim 17, the limitation has been explained in the above, thus, please see above teaching of Goblet as modified by McClellan, Graham, and Kahlbetzer for claim 4. 
For claim 18, the limitation has been explained in the above, thus, please see above teaching of Goblet as modified by McClellan, Graham, and Kahlbetzer for claim 5. 
	For claim 23, Goblet as modified by McClellan, Graham, and Kahlbetzer teaches the composite saddle tree of claim 9, and further teaches wherein the saddle tree core further comprises: a third depression (any one of 22,2A,22B,22C,27,31) and a fourth depression (any one of 22,2A,22B,22C,27,31); a third accessory engagement member (any one of members that goes inside the depression such as refs. 3,24,25,26,28,29,30) disposed in the third depression and a fourth accessory engagement member (any one of members that goes inside the depression such as refs. 3,24,25,26,28,29,30) disposed in the fourth depression; wherein: the first and third accessory engagement members separated by at least a portion of the pommel (fig. 3 of Goblet, the pommel and cantle run in the middle or center, thus, separating the accessory engagement members on the left and right sides); and the second and fourth accessory engagement members separated by at least a portion of the cantle (fig. 3 of Goblet, the pommel and cantle run in the middle or center, thus, separating the accessory engagement members on the left and right sides).
Claims 6,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Goblet as modified by McClellan, Graham, and Kahlbetzer as applied to claims 1 & 9 above, and further in view of Coffin (US 20020174631 A1).
For claims 6 & 19, Goblet as modified by McClellan, Graham, and Kahlbetzer teaches the composite saddle tree of claim 1, but is silent about wherein the reinforcing material comprises fibers aligned in a weave or braid and the reinforcing material forms a2Application No. 16/857,317 Atty. Dkt. No.: ELC20-02plurality of layers such that the fibers of each alternating layer are aligned in an angled relationship.  
Coffin teaches a saddle tree comprising a reinforcing material comprises fibers aligned in a weave or braid (para. 0022,0026) and the reinforcing material forms a2Application No. 16/857,317 Atty. Dkt. No.: ELC20-02plurality of layers such that the fibers of each alternating layer are aligned in an angled relationship (para. 0022,0026 and fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fibers of Goblet as modified by McClellan, Graham, and Kahlbetzer be aligned in a weave or braid and the reinforcing material forms a2Application No. 16/857,317 Atty. Dkt. No.: ELC20-02plurality of layers such that the fibers of each alternating layer are aligned in an angled relationship as taught by Coffin in order to make the material stronger or maximize strength (as taught by Coffin). 
For claim 20, Goblet as modified by McClellan, Graham, and Kahlbetzer teaches the composite saddle tree of claim 9, but is silent about wherein the reinforcing material forms a plurality of layers such that the fibers of each alternating layer are aligned in an angled relationship. 
In addition to the above, Coffin teaches wherein the reinforcing material forms a plurality of layers such that the fibers of each alternating layer are aligned in an angled relationship (para. 0022, 0023,0029,0031). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reinforcing material of Goblet as modified by McClellan, Graham, and Kahlbetzer be formed of a plurality of layers such that the fibers of each alternating layer are aligned in an angled relationship as taught by Coffin in order to make the material stronger or maximize strength and to prevent excessive lateral movement of the saddle (as taught by Coffin).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goblet as modified by McClellan, Graham, and Kahlbetzer as applied to claim 9 above, and further in view of Nankivell (US 3780494 A).
 	For claim 13, Goblet as modified by McClellan, Graham, and Kahlbetzer teaches the composite saddle tree of claim 9, and further teaches wherein the pommel comprises a first pommel member (14,18, left side of Goblet), a second pommel member (14,18, right side of Goblet), and a horn (11), but is silent about the horn comprised of the second material or a third material that is denser or stronger than the first material, wherein the first pommel member is attached to a first side of the horn and the second pommel member is 4Application No. 16/857,317Atty. Dkt. No.: ELC20-02 attached to a second side of the horn such that the horn separates the first pommel member from the second pommel member.  
Nankivell teaches a saddle comprising a pommel (19, having a pommel member (14) and a horn (22), the horn comprised of the second material or a third material that is denser or stronger than the first material (the horn is made out of metal). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the horn of Goblet as modified by McClellan and Graham out of metal material as taught by Nankivell, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (metal is notoriously well-known in the art to be used as a material for saddle horn).  In re Leshin, 125 USPQ 416.  
The combination of Goblet as modified by McClellan, Graham and Nankivell would result in the horn comprised of the second material or a third material that is denser than the first material (because the horn is metal which is denser than the first material of foam as taught by McClellan).
The combination of Goblet as modified by McClellan, Graham and Nankivell wherein the first pommel member is attached to a first side of the horn and the second pommel member is 4Application No. 16/857,317Atty. Dkt. No.: ELC20-02 attached to a second side of the horn such that the horn separates the first pommel member from the second pommel member. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first pommel member of Goblet as modified by McClellan, Graham and Nankivell be attached to a first side of the horn and the second pommel member of Goblet as modified by McClellan, Graham and Nankivell be4Application No. 16/857,317Atty. Dkt. No.: ELC20-02 attached to a second side of the horn such that the horn separates the first pommel member from the second pommel member, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.   Nerwin v. Erlichman, 168 USPQ 177,179.
Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive.
 	Applicant argued that figures 1, 2, 6, and 7 demonstrate that the engagement members are encompassed within the surrounding portion of the saddle tree core in a manner that creates a continuous surface between the engagement members and surrounding saddle tree core and allows the entire saddle tree core, including the engagement members, to be covered by the reinforcing material, according to this embodiment. 

 	As stated in the above 112 rejection, the original specification failed to disclose the reinforcing material enclosing each of the at least two accessory engagement members within an interior of the composite saddle tree. While the figures are part of the disclosure, the figures do not show this added feature. Fig. 1 shows the engagement members 112 being surround on only one side, mainly the side that touches the depression of the core, with the reinforcing material. Hence, para. 0025 states as such. However, that is not the limitation in question here because the claimed limitation calls for the reinforcing material enclosing the accessory engagement members 112. The reinforcing material 414 is shown in fig. 5 to only surround or enclose the core 102’s outer surface 402a. Refs. 514a,514b are layers of the reinforcing material. Nowhere in the specification and drawings does it shows or explain how the reinforcing material enclosing the accessory engagement members 112,212. As stated in the above, the definition of “enclose” is to surround or cover all sides, thus, it is unclear how the reinforcing material encloses the accessory engagement members on all sides. In addition, it appears that the accessory engagement members are different and separate elements that are attached to the depressions of the tree, and the reinforcing material is integrated into the core’s outer surface, hence, how is the reinforcing material enclosing the accessory engagement members? Para. 0025 clearly stated that the reinforcing material covering the outer surface 402a of the core 102 but it does not say “and enclosing the accessory engagement members” let alone “within an interior of the composition saddle tree”. Likewise, figs. 2,6, show the same as fig. 1, thus, these figures do not show the reinforcing material enclosing the accessory engagement members.
Applicant argued that with respect to the rejection of the claims, the Office Action acknowledges that none of the references disclose a reinforcing material covering each of the at least two accessory engagement members, as recited in claim 1. Office Action. p. 7. Rather, the Office Action appears to be taking Official Notice that these features are allegedly obvious. Applicant respectfully submits that the application of Official Notice in the outstanding Office Action is improper.

	As stated in the above, applicant has no support for the reinforcing material “enclosing” each of the at least two accessory engagement members”. Please see above for explanation. In addition, as stated in Goblet, “According to one possible embodiment, the monobloc piece 13 also incorporates stiffening elements, such as a wire structure, a sheet, a metal network or the like, intended to constitute a reinforcing reinforcement for this monobloc piece.”; thus, there is reinforcing material covering the outer surface of the tree core, and since the tree core has depressions, the depressions also have the reinforcing material covering them. The accessory engagement members are placed in the depressions of the tree core in Goblet, thus, the reinforcing material encloses the accessory engagement members on the surface that the accessory engagement members attached to the depressions. Furthermore, one can considered the seat 9, quarters 10 as shown in fig. 18 of Goblet to be a reinforcing material. 
Applicant argued that Goblet does not disclose an accessory engagement member that is positioned within a depression and enclosed by a reinforcing material. The cited portions of Goblet show a depression accessible on top of the reinforcing material that allows "removable fixing members" to be "fixed to the monobloc piece" by the user. Goblet discusses a need "to be able to easily replace [a] component part of the saddle," which allows a user to customize the saddle by adding or removing component parts. Covering the removable fixing members once they are inserted into the hollow reserves would render them irremovable. Thus, in light of Goblet it is not obvious to cover the removable fixing members inserted into the hollow reserves with a reinforcing material.

As stated in the above, applicant has no support for the reinforcing material “enclosing” each of the at least two accessory engagement members”. Please see above for explanation. In addition, as stated in Goblet, “According to one possible embodiment, the monobloc piece 13 also incorporates stiffening elements, such as a wire structure, a sheet, a metal network or the like, intended to constitute a reinforcing reinforcement for this monobloc piece.”; thus, there is reinforcing material covering the outer surface of the tree core, and since the tree core has depressions, the depressions also have the reinforcing material covering them. The accessory engagement members are placed in the depressions of the tree core in Goblet, thus, the reinforcing material encloses the accessory engagement members on the surface that the accessory engagement members attached to the depressions. Furthermore, one can considered the seat 9, quarters 10 as shown in fig. 18 of Goblet to be a reinforcing material. 
Applicant argued that further, one skilled in the art would not be motivated to modify Goblet to position an accessory engagement member within a depression enclosed by a reinforcing material because it would frustrate the purpose of Goblet's teaching of customizable additions to the hollow reserves.

	Adding additions is up to the user’s preference and not what the claimed limitation calls for, thus, applicant’s argument is irrelevant. in addition, it is unclear as to why it would be frustration to merely have an accessory engagement member within a depression enclosed by a reinforcing material because Goblet already teaches that. As stated, the accessory engagement member is placed in the depression of Goblet, the depression is part of the tree core, the tree core is covered by the reinforcing material. Thus, the side or surface of the accessory engagement member that engages with the depression is enclosed by the reinforcing material. 
Applicant argued that in addition, Goblet does not disclose a first depression, defining a first shape, in the bar where it surrounds an end of the pommel. The cited portions of Goblet show the depressions being near the pommel near reference 14, 17 in Figure 4, but do not show a defined shape of the depressions surrounding the contoured shape of the pommel. 
	The claimed limitation calls for “partially” surrounds “an end” of the pommel, thus, at least the depressions at refs. 22,22B in fig. 4 partially surrounds an end of the pommel area. As for “defined” shape, the depressions where refs. 22,22B fit therein are defined as an L-shape. 
Applicant argued that furthermore, Goblet does not disclose a second depression, defining a second shape, in the bar where it surrounds an end of the
cantle. The cited portions of Goblet show reserves where "removable fixing members" may be attached near the cantle, but do not show any defined shape of the depressions surrounding the contoured shape of the cantle. 

The claimed limitation calls for “partially” surrounds “an end” of the cantle, thus, at least the depressions at refs. 27,31 in fig. 9 partially surrounds an end of the cantle area. As for “defined” shape, the depressions where refs. 27,31 fit therein are defined as a U-shape.
Applicant argued that moreover, the cited portions of Goblet do not discuss the first and second depressions comprising of differing shapes. 

	Clearly from figs. 3,4,9, one can see that depressions 22,22B are different in shape from depressions 27,31. One is L-shaped, the other is U-shaped.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Son T Nguyen/Primary Examiner, Art Unit 3643